Case 2:20-cv-08871-JAK-GJS Document 36 Filed 02/08/21 Page 1 of 2 Page ID #:775



  1                                                               JS-6
  2

  3

  4

  5

  6

  7

  8
                          UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA
 10
       THERESA MORALES, an
 11                                             No. 2:20-cv-08871-JAK (GJSx)
       individual,
 12
       Plaintiff,                               ORDER RE JOINT STIPULATION TO
 13                                             DISMISS ENTIRE CIVIL ACTION
                                                WITH PREJUDICE (DKT. 35)
 14    v.
 15    GRISELDA LUNA LAZANO, an
 16
       individual; TOTAL AIRPORT
       SERVICES, LLC, a Delaware limited
 17    liability company; and DOES 1
 18
       through 80, inclusive,

 19    Defendants.

 20

 21          Based on a review of the Joint Stipulation to Dismiss Entire Civil Action
 22   with Prejudice (the “Stipulation” (Dkt. 35)), sufficient good cause has been shown.
 23   Thus, the Stipulation is APPROVED. Pursuant to Federal Rule of Civil Procedure
 24   41(a)(1), the above-captioned civil action is hereby dismissed in its entirety, with
 25   prejudice, with each party bearing its or her own attorney’s fees and costs.
 26

 27

 28
                                                 1
Case 2:20-cv-08871-JAK-GJS Document 36 Filed 02/08/21 Page 2 of 2 Page ID #:776



  1   IT IS SO ORDERED.
  2

  3

  4
      Date: February 8, 2021                     ____________________________
                                                 John A. Kronstadt
  5                                              United States District Judge
  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                             2
